ALICE M. BATCHELDER, Circuit Judge.
I concur with the majority’s conclusion that the plaintiffs lack standing to bring this claim at this point in time, because given the zoning dispute proceeding in state court, we are unable to grant the injunctive relief sought. I respectfully dissent in regard to the majority’s determination to maintain jurisdiction over the matter pending the outcome of the state case.
First, I think that the appropriate procedure in this case would be to dismiss without prejudice rather than to stay the proceedings. In Quackenbush v. Allstate Insurance Co., 517 U.S. 706, 721, 116 S.Ct. 1712, 135 L.Ed.2d 1 (1996), the Supreme Court summarized the options available to the federal courts when declining to decide the merits of a ease on abstention grounds:
We have thus held that in cases where the relief being sought is equitable in nature or otherwise discretionary, federal courts not only have the power to stay the action based on abstention principles, but can also, in otherwise appropriate circumstances, decline to exercise jurisdiction altogether by either dismissing the suit or remanding it to the state *329court. By contrast, while we have held that federal courts may stay actions for damages based on abstention principles, we have not held that those principles support the outright dismissal or remand of damages actions.
In this case the Canfields have not sought money damages; the only relief they request is equitable in nature. Therefore, Carroll v. City of Mount Clemens, 139 F.3d 1072, 1075-76 (6th Cir. 1998), in which the plaintiff sought money damages under 42 U.S.C. § 1983, simply has no bearing on the proper disposition of this case. The question is whether this case presents “otherwise appropriate circumstances” for dismissal. Because it is highly likely that the state courts can resolve all issues in the case so far as the County is concerned, including the constitutional ones, I think that dismissal represents the most logical disposition of this case.
Second, we have not concluded that there is no standing or ripeness in this case on abstention grounds; rather, the proposed opinion concludes that the inability of the Canfields to comply with the county zoning requirements means that the State may never have the opportunity to enforce the statute against them. That may change depending on the outcome of the state court proceedings or a future relocation of the Canfields’ operation. Either eventuality would make ripe the claims against the State and confer standing on the Canfields; dismissal without prejudice assures the availability of a federal forum for resolution of their constitutional claims. Until one of these events happens, however, our jurisdiction remains entirely hypothetical because it depends on contingent events. In such circumstances, I think dismissal is constitutionally required:
We decline to endorse [the doctrine of hypothetical jurisdiction] because it carries the courts beyond the bounds of authorized judicial action and thus offends fundamental principles of separation of powers. This conclusion should come as no surprise, since it is reflected in a long and venerable line of our cases. “Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it ceases to exist, the only function remaining to the court is that of announcing the fact and dismissing the cause.” Ex Parte McCardle, 7 Wall. 506, 514, 19 L.Ed. 264 (1868).
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). Since the claims against the State here confront two jurisdictional bars, I see nothing left for us to do but declare the fact and dismiss without prejudice.